DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWED CLAIMS
	Claims 1-2, 4-12, 14-16, and 23-30 are allowable over the prior art. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Wathen on 01/24/2022.
The application has been amended as follows: 
Claim 1 reads ---A lid for a medical implant, the lid comprising: 
	a first part; 
	a second part having a side; and 
	engaging means located in the second part or integrally formed with the second part; 
	wherein;
	the second part is configured to be assembled with the first part;
in use when the second part is assembled with the first part, the second part is rotatable relative to the first part, or the first part is rotatable relative to the second part; and
	relative rotation of the first part or the second part in use causes the first part to engage the engaging means and 
Claim 6 reads ---The lid as claimed in claim 1, wherein the second part is a base, the base being 
Claim 23 reads --- The implant attached to the lid of claim 1. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Jacobsson et al. (Pub. No.: US 2012/0245535 A1). Jacobsson discloses a lid for a medical implant comprising a first part, a second part and engaging means. Jacobsson fails to disclose that the engagement of the first part to the engaging means causes the engaging means to be moved with respect to the side of the second part. 
Accordingly, claim 1 and it’s dependents, claims 2, 4-12, 14-16, and 23-30, are allowable over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                             




/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781